Citation Nr: 1203480	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-38 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975, from September 2007 to September 2008, and from February 2010 to January 2011.  The Veteran also had service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied entitlement to service connection for sleep apnea.  The Veteran filed a timely notice of disagreement and the RO issued statement of the case dated in September 2009.  The Veteran filed a substantive appeal, received at the RO in October 2009.

The Veteran, accompanied by his representative, testified at a video conference hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of these proceedings has been associated with the Veteran's claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159(c), (d).

In this case, the Veteran contends that he has sleep apnea that had its onset during active service from September 2007 to September 2008.  The Veteran was afforded a VA examination dated in January 2009.  He reported that when he came home on weekends (during his deployment) that his wife would tell him that he snored and would push on his back when he stopped breathing.  The examiner noted that the Veteran's Army buddies told him that he snored while stationed at Fort McCoy in February 2007.  The examiner indicated that the Veteran had a diagnosis of sleep apnea and was prescribed a CPAP machine in November 2008, only two months after his active service deployment ended.  After examination, the examiner diagnosed the Veteran with sleep apnea, but found that the condition was not caused by or the result of military service.  The examiner explained that the Veteran reported a history of sleep apnea dating to February 2007 which predated his active service.  Therefore, the Veteran's sleep apnea was not caused by or the result of military service.  The examiner also found that there was no evidence that military service exacerbated the Veteran's sleep apnea.

The Veteran was also afforded VA examinations dated in March 2010 and September 2011.  The March 2010 VA examiner found that the Veteran's sleep apnea was not caused by or the result of zolpidem tartrate which was prescribed during military service.  The September 2011 examiner found that there was no medical evidence that the Veteran was treated or evaluated for sleep apnea during active service from February 2010 to January 2011.  The Veteran was diagnosed with primary insomnia with sleep apnea, and the examiner opined that this was not aggravated by the Veteran's most recent military service, beyond the normal progression of the condition.  

The Veteran in this case contends that the January 2009 VA examiner misstated the date of onset regarding his sleep apnea.  He contends that he never reported a history of sleep apnea dating to February 2007.  Rather, the Veteran testified before the Board that the date of February 2007, relied on by the January 2009 examiner in denying the claim, should really be February 2008.  The Veteran testified that a fellow serviceman, a Master Sergeant, noticed the Veteran's loud snoring and his stopped breathing when they were on active duty together.  He told the Veteran that he should get some help with the condition.  The Veteran testified that this happened in February 2008.  The Veteran also stated that the Master Sergeant was a professional that worked with sleep apnea at a hospital when not on active duty, and indicated that he did not go and get tested for this on active duty, since he did not have the time, as he would fly out every week to different locations to work with commanders.  The Veteran testified that the date that he told the examiner regarding onset of his condition was February 2008, the date that his fellow servicemen approached him about his snoring and other symptoms.

In this regard, the Board notes that the Veteran's claims file contains a diagnosis of sleep apnea dating to November 2008, two months after his deployment ended.  The claims file also contains statements from the Veteran's spouse dated in December 2008, indicating that the Veteran's snoring got worse when he came home on leave.  She reported that the Veteran was restless and not sleeping much, and that the noise was so loud that she would nudge him in the back.  The Veteran also submitted a statement from the Master Sergeant noted above, dated in December 2008.  He stated that he was deployed with the Veteran and sleeping in the same barracks.  He noted that the Veteran snored very loud and almost every night.  He and others tried to tell the Veteran that he should get medical help, but that the Veteran denied it until he went to the VA in Minnesota and sought help.  The Master Sergeant stated that, before being deployed, he worked in a sleep clinic, so he knew sleep apnea and its symptoms quite well.  Finally, the Board notes that the January 2009 examiner, in the report, noted that the Veteran's Army buddies told him that he snored while stationed at Fort McCoy in February 2007.  This gives credence to the Veteran's contentions that the examiner mistakenly wrote the wrong date in the examination report, since the Veteran was not deployed in February 2007, but rather February 2008. 

Based on the foregoing, this matter should be remanded, and the Veteran's claims file should be forwarded to the individual who conducted the January 2009 VA examination, if available.  The examiner should review all evidence of record, to include the prior diagnostic studies and VA examination reports, and should provide an addendum report as to the nature and etiology of the Veteran's sleep apnea.  In particular, the examiner should consider the testimony of the Veteran that he did not report a history of sleep apnea dating from February 2007, but rather that he indicated that it was in February 2008 that his fellow servicemen approached him about his snoring and other sleep apnea symptoms that they observed while sleeping with him in the same barracks.  If any further testing or diagnostic studies are required prior to offering an additional opinion, they should be scheduled.  If the January 2009 VA examiner is not available, the Veteran should be scheduled for another VA examination concerning these questions.  

In this regard, the Board notes that when medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4). 

The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his sleep apnea claim that may not be associated with the claims file.  In this regard, the Board notes that the Veteran has received treatment with the Minneapolis VA.  Recent records of the Veteran's treatment at this and other VA facilities should be associated with the Veteran's claims file.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his sleep apnea.  This should specifically include updated treatment records from the Minneapolis VA.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  After all available treatment records have been associated with the claims file, if the individual who conducted the January 2009 VA examination is available, forward the entire claims file, including a copy of this remand, for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the January 2009 VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of the Veteran's sleep apnea.  All necessary tests and studies should then be conducted.  The examiner should answer the following questions:

(a)  Does the Veteran have sleep apnea? 

(b)  If the examiner finds that the Veteran has sleep apnea, did such disorder have its onset during active duty from September 2007 to September 2008, or was the condition otherwise a result of the Veteran's active military service?  The Veteran's service and post-service medical records should be reviewed, along with the statements and testimony of the Veteran regarding this condition.  In particular, the examiner should consider the testimony of the Veteran that he did not report a history of sleep apnea dating from February 2007, but rather that he indicated that it was in February 2008 that his fellow servicemen approached him about his snoring and other sleep apnea symptoms that they observed while sleeping with him in the same barracks, as detailed more fully above and in the Veteran's testimony before the Board in November 2011.

(c)  If the examiner, after reviewing the Veteran's testimony and medical records, concludes that the Veteran's sleep apnea existed prior to his active service from September 2007 to September 2008, the examiner should offer an opinion regarding whether it is clear (highest degree of medical certainty) that such disability existed prior to active service, and whether it is clear (highest degree of medical certainty) that such disability was not aggravated beyond the normal progress of the disorder during or as a result of active service.  In this regard, the term "aggravation" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case.  An appropriate period of time should be allowed for a response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

